Case 1:15-cv-00108-RGA-SRF Document 295 Filed 08/10/20 Page 1 of 1 PageID #: 5109




                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

   INTERNATIONAL CONSTRUCTION           )
   PRODUCTS LLC,                        )
                                        )
               Plaintiff,               )
                                        )
         v.                             )                    Civ. No. 15-108-RGA
                                        )
   CATERPILLAR INC., KOMATSU AMERICA )
   CORP., ASSOCIATED AUCTION SERVICES, )
   LLC d/b/a CAT AUCTION SERVICES, RING )
   POWER CORPORATION, ZIEGLER INC., and )
   THOMPSON TRACTOR COMPANY, INC.       )
                                        )
               Defendants.              )
                                        )

                                           ORDER

          IT IS HEREBY ORDERED, for the reasons stated in the accompanying Memorandum

  that:

          1. Plaintiff’s Motion for Reargument (D.I. 242) is GRANTED. The claims against

  Defendants Ring Power Corporation, Thompson Tractor Company, Inc., and Ziegler Inc. are

  TRANSFERRED to the United States District Court for the Northern District of Florida.

          2. Plaintiff’s Motion to Transfer pursuant to 28 U.S.C. § 1404(a) (D.I. 244) is

  DISMISSED in part as moot, and otherwise DENIED.



  Dated: August 10, 2020                           /s/ Richard G. Andrews_____________
                                                   UNITED STATES DISTRICT JUDGE




                                               1
